DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 1-27 are pending. 
Please note that the instant claims doesn’t comply with US practice of Claim language, US patent rules and Laws. For example, Claims 14 recites 3 statutory classes, which is not permitted under US patent laws. For compact prosecution, such claims are kept in multiple groups in the restriction action as set forth below, but will be restricted to specified groups in the next office action.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, 14-18 (please see issues with respect to claims 14-18 with respect to different statutory subject matter), drawn to a method of preparing compound of formula IB in presence of a quinine derivative.
Group II, claim(s) 11 drawn to a method of preparing mixture of compound of formula IA and IB in presence of a quinine derivative.
Group III, claim(s) 12 drawn to a compound of Formula IB.
Group IV, claim(s) 13 and 26 drawn to a mixture comprising compound of formula IA and IB.
Group V, claim(s) 19 drawn to a process of controlling insects (please see issues with respect to claim with respect to different statutory subject matter; compound and composition use in the same claim).
Group VI, claim(s) 20-21 drawn to a compound of formula III*.
Group VII, claim(s) 22 drawn to a method of preparing compound of formula III.
Group VIII, claim(s) 23 drawn to a method of preparing compound of formula IB.
Group IX, claim(s) 24 drawn to a method of preparing compound of formula IB or a mixture using method different from Group VIII.
Group X, claim(s) 25 drawn to a method of preparing compound of formula IB or a mixture using method different from Group VIII or IX.
Group XI, claim(s) 27 drawn to a combination of component A and B.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form single general inventive concept under PCT Rule 13.1. With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” (defined in PCT Rule 13.2) shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Therefore a “special technical features” should be considered with respect to novelty and inventive step. 
In the instant case, the inventions listed in Group I -Group XI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the claims are drawn to different processes, compounds and compositions. 
As such, Groups I - XI do not relate to, and are not so linked as to form a single general inventive concept.
Election of Species Requirement
 This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of quinine derivative. 
Species of Formula IA
Species of Formula IB
Species of formula III*
Species of formula III
Species of component B
Currently, the instant claim(s) are generic to a plurality of species.

Because of claim language and number of issues with the instant claims in terms of claiming more than one statutory subject matter in a single claims, in addition to electing from Groups, Applicant is further required to elect a single species from (A)-(F) categories to which the claims shall be restricted if no generic claim is finally held to be allowable. Please note the election of species is to a single compound with all defined substituents and not to a subgenus. 
Based on applicant’s reply, election and amendment of the claims, the species will be classified into each groups. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623